                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE

UNITED STATES OF AMERICA,                       )
                                                )
               Plaintiff,                       )
                                                )
v.                                              )       No.:    3:15-CR-27-TAV-DCP
                                                )
SYLVIA HOFSTETTER,                              )
CYNTHIA CLEMONS,                                )
COURTNEY NEWMAN, and                            )
HOLLI WOMACK,                                   )
                                                )
               Defendants.                      )


                       MEMORANDUM OPINION AND ORDER

       The Court has before it the government’s motion [Doc. 774] to introduce an email

between defendant Sylvia Hofstetter and co-defendant Chris Tipton and evidence of

uncharged deaths of patients of the Tennessee clinics. Defendants Hofstetter, Newman,

and Clemons responded [Doc. 788], and the parties have otherwise addressed these and

related issues in several other briefs [Docs. 577, 587, 615, 625, 632, 646, 648]. The Court

likewise has previously addressed the issue of the admissibility of uncharged deaths in its

October 11, 2019 order [Doc. 672]. 1 The Court will first address the admissibility of the

email before turning to the admissibility of evidence of uncharged deaths of patients of the

Tennessee clinics. For the reasons discussed herein, the government’s motion [Doc. 774]

is DENIED in part and GRANTED in part.



       1.
         The Court presumes familiarity with this case. A more exhaustive recitation of the facts
and issues relevant to this opinion can be found in the Court’s October 11, 2019 order [Doc. 672].
I.     Email Between Defendants Sylvia Hofstetter and Chris Tipton

       The government seeks to introduce an email between defendant Hofstetter and Chris

Tipton, a government witness and co-defendant in this case [Doc. 774 p. 9–12]. The email,

which is marked Government’s Exhibit 2044, is a chain of communications between

defendants Hofstetter and Tipton regarding particularly heinous crimes that were

committed by an active patient of defendants’ clinic on Gallaher View Road and the

decision to subsequently discharge that patient.

       The government argues that the email is admissible under Rule 403, analogizing

this situation to United States v. Lang, 717 F. App’x 523, 539 (6th Cir. 2017) (admitting

news articles found in defendant Lang’s desk that discussed the federal indictment against

a pain clinic involving several patients of Lang’s and a co-defendant’s clinic because the

evidence was not unfairly prejudicial and suggested—on a wholly proper basis—that the

defendant “knew her clinic was a pill mill, but that she continued operating it anyway”),

and United States v. Schwartz, 702 F. App’x 748, 756 (10th Cir. 2017) (admitting evidence

of patient deaths to show that the defendant “knew that the clinic’s patients were misusing

their prescriptions, yet the practice continued to prescribe opioids in irresponsible ways.”).

The government argues that the email demonstrates defendant Hofstetter’s “awareness of

criminality on the part of patients at the clinic” and the fact that she had “power over

whether or not patients were able to stay in the clinic.”

       Defendants counter that the email is inadmissible under Rule 403 of the Federal

Rules of Evidence as unfairly prejudicial and contend that Lang and Schwartz are

distinguishable [Doc. 788 p. 4–5].

                                              2
       As an initial matter, the Court recalls that on October 30, 2019, before bringing the

jury in for continued direct examination of Tipton, the government sought to introduce this

email into evidence. The government presented the same or similar arguments as it

presents in it written motion. Specifically, the government argued that the evidence is

highly probative of defendant Hofstetter’s mens rea, namely her knowledge that patients

were drug-seeking and not legitimate pain patients. Defendants also presented the same or

similar arguments as they present in their written response to the government’s motion.

After hearing argument from the parties, the Court found that the evidence cleared the low

bar for relevance but was inadmissible under Rule 403.

       Now, in the instant motion, the government again seeks to introduce this email into

evidence. Having already ruled on this request, the Court interprets this portion of the

government’s motion as a motion to reconsider its prior ruling. The Rules of Federal

Criminal Procedure do not provide for such motions. Thus, courts adjudicating motions to

reconsider in criminal cases typically evaluate such motions under the same standards

applicable to a civil motion to reconsider. United States v. Rollins, 607 F.3d 500, 502 (7th

Cir. 2010) (citing United States v. Healy, 376 U.S. 75 (1964)).

       Motions to reconsider an interlocutory ruling are governed by Rule 54(b) of the

Federal Rules of Civil Procedure. The Sixth Circuit has held that district courts have the

authority to afford relief pursuant to Rule 54(b) “as justice requires.” Rodriguez v. Tenn.

Laborers Health & Welfare Fund., 89 F. App’x 949, 959 (6th Cir. 2004); see also

McClendon v. United States, 892 F.3d 775, 781 (5th Cir. 2018) (“Rule 54(b) . . . permits

the district court to reconsider and reverse its decision for any reason it deems sufficient.”

                                              3
(citation omitted)). Traditionally, relief from an interlocutory ruling is appropriate “when

there is (1) an intervening change of controlling law; (2) new evidence available; or (3) a

need to correct a clear error or prevent manifest injustice.” Rodriguez, 89 F. App’x at 959

(citation omitted). A motion to reconsider under Rule 54(b) “may not ‘serve as a vehicle

to identify facts or raise legal arguments which could have been, but were not, raised or

adduced during the pendency of the motion of which reconsideration was sought.’”

Madden v. City of Chattanooga, No. 1:08-cv-160, 2010 WL 670107, at * 2 (E.D. Tenn.

Feb. 19, 2010) (quoting Grozdanich v. Leisure Hills Health Ctr., Inc., 48 F. Supp. 2d 885,

888 (D. Minn. 1999)).

       Here, the Court is not persuaded that its prior ruling on the admissibility of this

email was in error, and the government has not presented new evidence or otherwise

established that circumstances exist mandating relief under Rule 54(b).          The Court

continues to be of the opinion that this evidence is relevant but presents a significant risk

of unfair prejudice and confusing the issues, particularly as it relates to the provider

defendants, who the government acknowledges neither prescribed this patient or worked

at the clinic where he was a patient. While the government did not argue some of the

specific analogies it makes in its written motion when the Court first heard argument on

this issue on October 30, 2019, the thrust of the government’s argument remains the same:

the evidence demonstrates defendant Hofstetter’s mens rea. In particular, the government

again argues that the evidence indicates knowledge of and, given that “her only response




                                             4
was [to] just discharge him,” her indifference to patients’ drug-seeking behavior. 2 In its

motion, therefore, the government does not present new evidence or identify a change in

the law necessitating reconsideration. It also raises no arguments that were not already

addressed or could not have been raised previously, and the Court again concludes that

Rule 403 considerations should preclude admission of the evidence in question. The

government’s motion will therefore be DENIED in part: the government may not, pursuant

to the Court’s original, oral ruling, introduce this email (Government’s Exhibit 2044) into

evidence.

II.    Uncharged Deaths of Patients of the Tennessee Clinics

       The government next seeks to introduce evidence of uncharged deaths of patients

of the Tennessee clinics, 3 which it defines as “[a]ny death that occurred during the

conspiracy (in or about 2010 to on or about March 10, 2015)” [Doc. 774 p. 1]. The

government provides examples of what forms this evidence takes. The government states

that the evidence includes various notations on patient files indicating that a patient was

deceased, as well as evidence, presumably from those patient files, that “some of these

deceased patients were previously seen by the provider defendants” [Doc. 774 p. 9]. The

government states that the evidence also includes: (1) specific patients’ responses to drug



       2.
            Real Time Trial Tr. at 9, Oct. 30, 2019.
       3.
           There are several clinics which have been collectively referred to as the “Tennessee
clinics.” Those clinics were at three locations in East Tennessee: one in Lenoir City and two in
Knoxville, one on Gallaher View Road and the other on Lovell Road. The provider defendants
mostly worked at the Lovell Road clinic with some providers also working at the Lenoir City
clinic. It is undisputed that none of the provider defendants worked at the Gallaher View Road
clinic.
                                                   5
abuse screening tools (“DAST”) that suggested potential addiction issues or that indicated

the patient may be drug-seeking; (2) patient charts indicating that those same patients were

seen by a specific provider defendant, who, in some cases, apparently reviewed the

patient’s DAST and still prescribed the patient high-dose opioids; and (3) evidence that the

patient died shortly thereafter. And lastly, the evidence includes patient forms which the

government argues must have been “pre-filled out,” meaning forms for specific patients’

appointments that are filled out even though the patient never went to the appointment for

which the form is filled out as evidenced by the fact that the patient died before the

appointment.

       The government cites its overarching intended purpose in introducing this evidence:

to rebut defendants’ defense of good faith (i.e., that the defendants did not know that the

patients were drug-seeking and thought they were legitimate pain patients). In particular,

the government argues that notations on patient charts indicating a particular patient was

deceased suggest that the defendants “knew or should have known that their patients were

dying” [Doc. 774 p. 9]. Notice that clinic patients were abusing their prescriptions,

overdosing, and dying, the government argues, contradicts defendants’ assertions that they

were unaware the patients were drug-seeking or that the clinics were pill mills, which

rebuts their defense of good faith [Id. at 8 (analogizing this use of uncharged-deaths

evidence to that offered in Schwartz)]. Evidence suggesting defendants knew patients were

dying in combination with evidence that the practices of the clinic—and more specifically,

the prescribing practices of the defendants—did not change, the government argues, shows

that the providers were not actually treating patients. The government asserts that this too

                                             6
contradict defendants’ assertions that they were not overprescribing opioids to drug-

seeking patients but were treating legitimate pain patients. The “pre-filled out” patient

forms, the government argues, also undermines the defendants’ defense of good faith. The

government also notes another intended purpose in introducing this evidence: to explain

why various patients have not been presented as witnesses.

       Defendants assert that by virtue of questioning the government’s witnesses they

have not raised a defense of good faith and argue that the government’s intended use of

evidence of uncharged deaths of patients of the Tennessee clinics is distinct from that

affirmed in United States v. Lang, 717 F. App’x 523 (6th Cir. 2006) [Doc. 788 p. 2–3].

Defendants also argue, for reasons set forth in their response to the instant motion and other

related briefs, that evidence of uncharged deaths of patients of the Tennessee clinics is

inadmissible under Rule 403 of the Federal Rules of Evidence. The probative value of

such evidence, they argue, is substantially outweighed by the danger of unfair prejudice,

confusing the issues, and misleading the jury, especially in light of the government’s

burden to prove the patient deaths charged in the indictment [Id. at 2, 4].

       In this Court’s October 11, 2019 order addressing defendants’ motion in limine to

exclude evidence of uncharged patient deaths [Doc. 672], the Court denied defendants’

motion in part, holding that defensive use of specific evidence of overdose deaths of

patients was admissible to impeach or rebut a defense of good faith [Id. at 19–20]. The

legal authority cited by the Court in support of this finding was United States v. Lang, 717

F. App’x 523 (6th Cir. 2006). In Lang, the Sixth Circuit affirmed the introduction of

evidence of a specific patient’s overdose death to impeach a defense witness, a nurse at

                                              7
defendant’s illicit pain clinic, who testified that her patients were legitimate pain patients.

Id. at 539 (holding that this evidence was properly admitted to attack the witness’s

credibility and posed a minimal risk of prejudicing the defendant). The government argues

that the proffered evidence is admissible pursuant to the portion of the Court’s order

addressing the use of evidence of uncharged patient deaths as it was used in Lang. The

Court finds, however, that the government’s evidence of some uncharged deaths and the

manner in which it seeks to introduce it are more analogous to Schwartz and United States

v. Bourlier, 518 F. App’x 848 (11th Cir. 2013), than Lang.

       As discussed in greater detail in the Court’s October 11, 2019 order [Doc. 672 p.

10–14], Schwartz and Bourlier upheld the admission of evidence of uncharged patient

deaths. In particular, the evidence offered in those cases involved uncharged deaths of

specific patients who were either prescribed by a specific defendant, Bourlier, 518 F.

App’x at 855–56 (holding that evidence of three uncharged deaths of patients who had

been prescribed by the provider defendant was admissible), or prescribed at the clinic

operated by a specific defendant. Schwartz, 702 F. App’x at 755–56 (holding that evidence

of two uncharged deaths of patients of the clinic that defendant managed was admissible).

       The specific evidence of four uncharged deaths of patients discussed in the

government’s motion 4 is similar to that admitted in Schwartz and Bourlier. Specifically,

this evidence, like that in Bourlier, connects a provider defendant’s practice to a deceased



       4.
         The Court is referring to the evidence related to the deaths of C.B., J.W., K.H., and P.S.,
including any notations on their patient files indicating that they were deceased or any “pre-filled
out” forms for appointments which were upcoming at the time of their death.
                                                 8
patient: a specific patient received a prescription from a particular defendant and thereafter

(in this case, within thirty (30) days after the appointment) died. And similar to Schwartz,

the examples discussed by the government connect defendant Hofstetter, the owner or

operator of the clinic visited by the patients, to the specific deceased patients who were

prescribed at her clinic.

        The Court notes, however, that the government’s request is broad and encompasses

evidence of uncharged deaths that do not share the similarities between the government’s

examples and the cases discussed. The government seeks to introduce “[a]ny death” that

occurred during an approximately five-year-long conspiracy [Doc. 774 p. 1]. In doing so,

the government again takes its analogy to Schwartz and Bourlier too far—especially when

considering that the provider defendants worked at the various clinics for just a fraction of

that time. 5

        As the Court discussed in its previous order [Doc. 672 p. 12–16 (distinguishing

evidence of uncharged deaths of Hollywood clinic patients from the evidence of uncharged

deaths offered in Schwartz and Bourlier)], Schwartz and Bourlier are only instructive with

respect to evidence of uncharged deaths of patients prescribed by a defendant or at the

clinic the defendant operated [Id. at 12, 14 (“[E]vidence of deaths of patients of clinics

where a particular defendant never treated patients has no value in determining that




        5.
         The indictment alleges that defendant Newman was employed at the Lenoir City and
Lovell Road clinics from in or about October 2013 through in or about March 2014; defendant
Clemons was employed at the Lenoir City and Lovell Road clinics from in or about November
2013 through in or about March 2015; and defendant Womack was employed at the Lovell Road
from in or about August 2013 through in or about July 2014 [Doc. 320 p. 9–10].
                                              9
defendant’s guilt of unlawful distribution of controlled substances or conspiracy

thereof.”)]. The case law therefore provides guidance in determining the admissibility of

uncharged deaths of Tennessee clinic patients during the conspiracy as to defendant

Hofstetter, who owned and/or operated each of the Tennessee clinics throughout the

conspiracy. But evidence of any death of a patient of the Tennessee clinics includes

evidence of uncharged deaths that, as to the provider defendants, is more similar to

evidence of uncharged deaths of Hollywood clinic patients, which the Court excluded, than

to the evidence of uncharged deaths in Schwartz and Bourlier [Id. at 14 (“In contrast, here,

the provider defendants did not treat patients at the Hollywood clinic and were not

otherwise involved with or employed by that clinic. The Court finds, therefore, that unlike

the evidence in Schwartz and Bourlier, evidence of uncharged deaths of Hollywood clinic

patients is of no probative value as to the provider defendants.”)].

       Nor is evidence of these deaths offered in a context similar to Lang, which affirmed

the introduction of evidence during cross-examination of a defense witness for purposes of

impeachment on the issue of the witness’s good faith in prescribing patients at the

defendant’s pill mill. Here, the Court finds that the government seeks to introduce evidence

of uncharged death in its case-in-chief to not only rebut claims of good faith like in Lang

in the context of impeachment but also to affirmatively establish an element of the offenses

charged: the defendants’ mens rea [Doc. 774 p. 9].

       Given the distinctions between these two categories of uncharged deaths of patients

of the Tennessee clinics, the Court must analyze them separately. The Court will first

address evidence of those uncharged patient deaths which, like the examples set forth in

                                             10
the government’s order and like the evidence of uncharged deaths offered in Bourlier, have

a direct connection to a provider defendant, meaning the deceased patient was prescribed

by a provider defendant and died shortly thereafter, often before their next appointment or

within thirty (30) days.

       First, the Court finds that evidence of such uncharged deaths is relevant and

therefore admissible under Rule 402 of the Federal Rules of Evidence. See Fed. R. Evid.

401, 402. Rule 402 provides that only relevant evidence, which Rule 401 of the Federal

Rules of Evidence defines as evidence having “any tendency to make a fact [of

consequence in determining the action] more or less probable,” is admissible. Fed. R. Evid.

401, 402. The Court agrees that such evidence of uncharged patient deaths has some

tendency to suggest that a provider defendant knew or was deliberately ignorant of the fact

that patients might be misusing prescriptions and overdosing. Schwartz, 702 F. App’x at

756 (“Evidence of patient deaths . . . showed that [the defendant] knew that the clinic’s

patients were misusing their prescriptions . . . .”); Bourlier, 518 F. App’x at 855

(“[E]vidence of these patients’ deaths could be considered by the jury when determining

whether [the defendant] knew that his patients were misusing his prescriptions.”); see also

United States v. Kostenko, No. 5:16-CR-00221, 2017 WL 1395500, at *2 (S.D. W. Va.

Apr. 17, 2017). The Court also finds that defendants’ knowledge that patients were

misusing prescriptions is “one factor that may suggest that [the defendants] distributed

controlled substances without a legitimate medical purpose and outside the usual course of

professional practice.” Bourlier, 518 F. App’x at 855 (citing United States v. Joseph, 709

F.3d 1082, 1104 (11th Cir. 2013)); see also Kostenko, 2017 WL 1395500, at *2.

                                            11
Accordingly, the Court finds that such evidence is relevant and thus admissible under Rule

402.

       The Court now turns to the question of the admissibility of this category of

uncharged-deaths evidence under Rule 403 of the Federal Rules of Evidence. Rule 403

requires that the Court balance the probative value of the proffered evidence against its

prejudicial effect and other dangers posed, including confusing the issues and misleading

the jury. Fed. R. Evid. 403. The rule favors admission: “only when the risk of prejudice

is both unfair and substantially weightier than any probative value does the court have

discretion to exclude the evidence.”     Lang, 717 F. App’x at 531.       Rule 403 is an

“extraordinary remedy to be used sparingly because it permits the trial court to exclude

otherwise relevant evidence.”     United States v. Taylor, No. 1:04-cr-160, 2006 WL

3359280, at *1 (E.D. Tenn. Nov. 17, 2006) (quoting United States v. Meester, 762 F.2d

867, 875 (11th Cir. 1985))

       First, the Court notes its previously announced agreement with the case law of other

circuits on this issue, which indicates that evidence of deaths of patients prescribed by a

particular defendant is highly probative of that defendant’s state of mind [Doc. 672 p. 12

(citing Schwartz, 702 F. App’x at 756; Bourlier, 518 F. App’x at 856; Lang, 717 F. App’x

at 538–39)]. Evidence that defendants’ patients were dying is probative of whether

defendants knew or were deliberately ignorant of the fact that patients were not legitimate

pain patients but were seeking pain pills and misusing their prescriptions. Moreover,

because this particular category of evidence is defined by a direct and temporal connection



                                            12
between a particular defendant’s practice and a specific patient’s death, the Court finds that

this evidence is of exceptional probative value.

       Second, the Court finds that the high probative value of such evidence is not

substantially outweighed by the danger of unfair prejudice. To be sure, as the Court stated

in its prior order, evidence of patient deaths has the potential to be significantly prejudicial

[Doc. 672 p. 15 (citing Bourlier, 518 F. App’x at 856; United States v. Kumar, No. 4:17-

CR-5-FL-1, 2019 WL 346395, at *9 (E.D.N.C. Jan. 28, 2019); Kostenko, 2017 WL

1395500, at *2)]. But the Court finds that in light of the Rule’s favoring admission and the

high probative value of this type of uncharged-deaths evidence, the Court does not find

that the danger of prejudice posed by this evidence substantially outweighs the probative

value. See Schwartz, 702 F. App’x at 756 (“[I]t is not unfairly prejudicial for the jury to

know the consequence of a defendant’s criminal behavior, especially when the district

court gave a limiting instruction before and after trial, thereby alleviating any prejudicial

effect.”); Bourlier, 518 F. App’x at 856.

       The Court also recognizes that, because the government has charged each defendant

in this case with causing specific patient deaths, this evidence poses some risk of confusing

the jury. See Kostenko, 2017 WL 1395500, at *2 (noting “the risk of conviction based on

association in cases with many related charges—that a jury will see a pattern of behavior

and convict for individual counts that were not properly proved” (citing United States v.

Tran Trong Cuong, 18 F.3d 1132, 1141 (4th Cir. 1994))). But see Bourlier, 518 F. App’x

at 850–51, 53, 55–56 (affirming the admission of evidence of uncharged patient deaths in

a case that charged defendant with dispensing controlled substances resulting in death).

                                              13
The Court is of the opinion that this risk does not substantially outweigh the high probative

value of this category of evidence of uncharged patient deaths. See Bourlier, 518 F. App’x

at 56.

         Moreover, the Court finds that the risk of confusion and unfair prejudice can be

mitigated to some extent by a limiting instruction. See id. (holding “concerns about the

prejudice [of evidence of uncharged patient deaths were] mitigated . . . by the three jury

instructions the district court gave to the jury”); Schwartz, 702 F. App’x at 756; cf. United

States v. Asher, 910 F.3d 854, 862 (6th Cir. 2018) (noting that, in the context of Rule 404(b)

evidence, a limiting instruction can mitigate the risk of prejudice). Accordingly, the Court

will instruct the jury on the permissible purposes for which they may consider the evidence

in an effort to mitigate Rule 403 concerns. The Court includes the instruction that it intends

to give the jury in note below and invites the parties to submit any comments on or

proposed edits to this instruction. 6

         In sum, the Court finds that specific evidence of uncharged deaths of patients who

were prescribed by a defendant and died shortly thereafter is admissible. See Bourlier, 518




         6.
            The Court’s intended instruction is as follows:
         The indictment charges defendants with causing the overdose deaths of specific
         patients. Those are what I will refer to as “charged deaths.” You will receive more
         instructions with respect to determining culpability for charged deaths. In addition
         to evidence of charged deaths, the government may introduce evidence of other
         patients’ deaths, deaths which are not charged in the indictment. Those are what I
         will refer to as “uncharged deaths.” Defendants are not charged with the deaths of
         such patients. Accordingly, you may only consider evidence of uncharged patient
         deaths to determine whether a defendant or defendants knowingly and intentionally
         prescribed controlled substances outside the usual course of professional practice
         and without a legitimate medical purpose or conspired thereto.
                                                 14
F.App’x at 855–56. The government, therefore, may introduce evidence of the uncharged

deaths of C.B., J.W., K.H., P.S., and other uncharged patient deaths of similar example,

including any notations on those patients’ charts indicating they are deceased and any

forms which may have been “pre-filled out” for those patients’ appointments which were

upcoming at the time of their death.

       The Court notes the limited nature of this ruling: the Court has not ruled on the

admissibility of evidence of any death of a patient of the Tennessee clinics other than those

specific patients (and those similarly situated) which the government offers to introduce in

its motion. Like evidence of uncharged deaths of Hollywood clinic patients, which the

Court found to be inadmissible under Rule 403 [Doc. 672 p. 12–14 (distinguishing

evidence of uncharged deaths of Hollywood clinic patients from evidence of uncharged

deaths offered in Schwartz and Bourlier)], evidence of uncharged deaths of patients of

Tennessee clinics who were not treated by a provider defendant could potentially, for

similar reasons, pose a danger of unfair prejudice, confusing the issues, and misleading the

jury as to the provider defendants. The Court will again DEFER ruling on the admissibility

of such evidence, again noting that “admissibility of this evidence depends greatly on the

context in which the government may seek to introduce the evidence at trial” [Id. at 20].

III.   Conclusion

       The Court hereby DENIES in part the government’s motion [Doc. 774] to the

extent that the Court previously found that the email between defendants Hofstetter and

Tipton (Government’s Exhibit 2044) is inadmissible; the Court will not reconsider that

ruling. The motion is GRANTED in part to the extent that the government is permitted

                                             15
to introduce specific evidence of the deaths of C.B., J.W., K.H., and P.S., and other

similarly situated patient examples. The Court DEFERS ruling on the admissibility of

other evidence of uncharged deaths of patients of the Tennessee clinics.

      IT IS SO ORDERED.


                                         s/ Thomas A. Varlan
                                         UNITED STATES DISTRICT JUDGE




                                            16
